 



Exhibit 10.8
(HENRY SCHEIN (R) LOGO) [y50229y5022902.gif]
Management Team
Performance Incentive Plan and
Plan Summary
Effective as of January 1, 2008

 



--------------------------------------------------------------------------------



 



1. Introduction
Congratulations on being designated a participant in the Performance Incentive
Plan (“PIP,” or the “Plan”), the incentive-based cash compensation program for
the management team of Henry Schein Inc. (the “Company”). This program was
approved by the Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”) on February 20, 2008, beginning with the
Company’s current fiscal year. This document serves as both the Plan and the
summary of the Plan.
Plan participants include the Company’s management team of directors and vice
presidents who have been designated by the Company to participate in the Plan
(the “Participant”). The Plan has been designed to align all Participants in a
concerted effort to drive our business toward achieving common objectives that
benefit the Company as a whole, the management team and each Participant. The
Plan is specifically designed to:

  •   Foster achievement of specific corporate, business unit and individual
performance goals on an annual basis (“Goals”);     •   Provide each Participant
with an annual cash bonus opportunity based on the achievement of the Goals
(“PIP Award”);     •   Recognize and reward Participants for individual and
group team achievements;

The Goals will be set forth in writing each year, and you will receive
documentation regarding your annual Goals each year that you are a Participant.
Annual Goals may be modified from time to time, and any modification will also
be set forth in writing. For purposes of the Plan, performance and achievement
of Goals will be measured each calendar year or any other period specified by
the Compensation Committee.
The PIP Award, in conjunction with a Participant’s base compensation, is
intended to provide Participants with competitive total annual cash compensation
for comparable positions at companies in our industry and at other organizations
of our size.
The Compensation Committee or the Chief Executive Officer of the Company (the
“CEO”) (solely with respect to Participants other than executive officers) has
the sole authority to adopt, alter and repeal such administrative rules,
guidelines and practices governing the PIP and to construe and interpret the
terms and provisions of the PIP and any PIP Award and make all other
determinations and take any other action necessary or appropriate for the
administration of the Plan, including, without limitation, correcting any
defect, supplying any omission or reconciling any inconsistency in the Plan and
any PIP Award in the manner and to the extent it deems necessary to carry the
Plan into effect.
Any decision, interpretation or other action made or taken by or at the
direction of the Compensation Committee or the CEO (solely with respect to
Participants other than executive officers) will be final, binding and
conclusive on Henry Schein and all Participants and their respective heirs,
executors, administrators, successors and assigns. The CEO is authorized to act
on behalf of the Compensation Committee under the Plan or to exercise any
discretion that the Compensation Committee has under

2



--------------------------------------------------------------------------------



 



the Plan, provided that such act or exercise of discretion by the CEO may not
apply to Participants who are executive officers.
The Compensation Committee may, in its sole discretion, delegate any of its
responsibilities under the PIP (including administrative tasks) to the extent
permitted by applicable law. The Compensation Committee may rely on information,
and consider recommendations, provided by the Board of Directors of the Company
or members of Company management.
2. Eligibility
The CEO annually determines eligibility for participation in the Plan, except
that the Compensation Committee makes this determination with respect to
executive officers. Participation is intended to be ongoing. However, changes in
assignments may result in a Participant’s being ineligible to participate in the
Plan. Participation in one year does not guaranty participation in another year.
Team Schein Members will be notified at the beginning of each year regarding
their eligibility to participate in the Plan and will be notified during the
year if that status changes.
3. PIP Awards
PIP Awards are based on:

  •   The Company’s annual profitability, specifically measured against earnings
per share (“EPS”), net income or other predetermined profitability Goals;     •
  The Participant’s business unit or functional area’s level of achievement in
financial and other performance Goals.     •   The Participant’s achievement of
his or her individual MBO Goals.

4. Individual Performance Goals
A Participant’s individual performance Goals are classified into three
categories:

  •   Company financial performance     •   Functional area financial
performance     •   MBO performance

The Company Financial Performance Goals are based on annual earnings per share
(EPS) from continuing operations. The Functional Financial Performance Goal and
the MBO Performance Goal evaluation and analysis are conducted annually, unless
otherwise specified. The PIP Award payouts corresponding to levels of
achievement of Company Financial Performance Goals are determined by the
Compensation Committee in its sole discretion on an annual basis. The PIP Award
payouts for meeting or exceeding Functional Area Financial Goals and each
Participant’s individualized MBO Performance Goals are also determined by the
Compensation Committee in its sole discretion on an annual basis.
Each Participant’s Goals will be determined at the start of each year by their
Manager and then reviewed, as applicable, by the Executive Management Committee
(EMC) Member, CEO or the Compensation Committee. There will be an ongoing review
of these Goals. Any changes during the year must be approved by the Manager and,
if appropriate, by the CEO. Each Participant and his or her Manager are
encouraged to have performance evaluations during the year to monitor progress
and, if necessary, to modify Goals (with the approval of the CEO and/or the
Compensation Committee, if appropriate) for the balance of the year.

3



--------------------------------------------------------------------------------



 



The following table illustrates performance Goals for different types of
management positions. This table is intended to provide guidelines for
development of a specific performance plan for each Participant based upon
individual positions, roles and other factors. Final weighting of performance
Goals for each Participant will be determined by the Participant’s Manager and,
if appropriate, approved by the CEO and/or the Compensation Committee.
Performance Goals Based on
Position and Role

                  Range of Performance Goal Categories     Functional   Company
        Financial   Financial   MBO Management Segment   Performance  
Performance   Performance  
Corporate
Management Participants
(e.g. Finance, Supply Chain TSM’s, etc)
  10% — 40%   15% — 40%   30% — 50%
Major Business
Unit Participants
(e.g. Dental Group, Medical Group,
Veterinary Group TSM’s, etc.)
  55% — 65%   15% — 35%   10% — 25%
Supporting Corporate Function
Participants (e.g. Legal Department,
Human Resources Department TSM’s, etc.)
  10% — 20%   15% — 35%   40% — 60%

5. Company Financial Performance Goals
The Company Financial Performance Goals are determined by the Compensation
Committee in its sole discretion with input from the Executive Management team.
Each year, the Compensation Committee may, as it decides in its sole discretion,
make adjustments to the Company Financial Performance Goals in accordance with
Section 8 below.
In determining whether the Company Financial Performance Goals have been
achieved, the Compensation Committee, in its sole discretion, will take into
account the quality of earnings and/or circumstances of achievement.
6. Functional Area Financial Performance Goals
For Participants managing areas that impact a P&L, these Goals are based on the
business unit’s financial performance measured against annual financial budgets,
in the following areas:

  •   Group/Divisional/Subsidiary sales Goals.     •  
Group/Divisional/Subsidiary gross profit Goals.     •  
Group/Divisional/Subsidiary pre-tax income after “service and capital charges.”
    •   Group/Divisional/Subsidiary net income Goals.

4



--------------------------------------------------------------------------------



 



For Participants without sales responsibilities, these Goals are based on
expense performance relative to the budget.
In determining whether Functional Area Financial Goals have been achieved, the
Compensation Committee, in its sole discretion, will take into account the
quality of earnings and/or circumstances of achievement.
7. MBO Performance Goals
Specific, measurable MBO Performance Goals will be approved for each Participant
by the CEO, solely with respect to Participants other than executive officers,
or by the Compensation Committee in its sole discretion, with respect to
executive officers. These MBO Performance Goals should drive toward and support
five enterprise-wide initiatives: Profitability; Process Excellence; Customer
Satisfaction, Strategic Planning, and Organizational Development. To drive
performance and to focus management energy, it is recommended that the number of
MBO’s be limited to five to nine critical objectives.

•   Profitability - e.g., reduce expenses as a percent of sales; increase gross
profit percentage and gross profit dollars; increase business unit sales; reduce
inventory.   •   Process Excellence - e.g., implement a new policy; reduce
errors to customers; reduce DSO’s; increase inventory turns.   •   Customer
Satisfaction - e.g., increase frequency of salesperson to customer contacts;
implement project to develop computer screens to aid in positive customer
interactions; support internal customer by completing all recruits within a
reasonable predetermined time period; develop customer feedback program, such as
surveys and focus groups.   •   Strategic Planning - e.g., develop strategic
plan based on individual responsibilities; benchmark Participant’s unit against
similar companies’ functions.   •   Organizational Development - e.g. personal
business development, succession planning, diversity Goals, staff development,
recruitment Goals.

In determining whether MBO Performance Goals have been achieved or exceeded, the
Compensation Committee, in its sole discretion, will take into account the
quality of earnings and/or circumstances of achievement.
8. Acquisitions, New Business Ventures and Other Adjustments
Each year, the Compensation Committee may adjust, as it decides in its sole
discretion, the Company Financial Performance, Functional Area Financial and MBO
Performance Goals for unbudgeted acquisitions, capital transactions, changes in
accounting principles, changes in applicable law or regulations, repurchases by
the Company of any class of its securities during the fiscal year, or any other
unforeseeable event or other facts and circumstances beyond the control of the
Company, by an amount equal to a reasonable estimate of the expected accretion
or dilution, based on information provided to them by the Executive Management
team. In the event the Compensation Committee makes adjustments in accordance
with the preceding sentence, the Compensation Committee in its sole discretion
will determine the PIP Award payouts that correspond to the levels of
achievement of the adjusted Goal.

5



--------------------------------------------------------------------------------



 



9. PIP Awards
During the first fiscal quarter of each year, individual performance for the
previous year is evaluated relative to Goals. PIP Awards are determined for each
performance category, as applicable. A Participant’s total PIP Award will equal
the sum of the awards earned in each category for the previous year’s
performance.
Notwithstanding anything herein to the contrary, the Compensation Committee or
the CEO (solely with respect to Participants other than executive officers) may,
at any time, provide that all or a portion of a PIP Award is payable: (i) upon
the attainment of any Goal (including the Goals), as determined by the
Compensation Committee or the CEO, as applicable; or (ii) regardless of whether
the applicable Goals are attained, subject to the Compensation Committee’s or
the CEO’s (solely with respect to Participants other than executive officers)
sole discretion as to the quality of earnings and the circumstances of their
achievement.
Any action by the Compensation Committee (or its delegate) hereunder will be
made pursuant to resolutions documenting such action.
In order to receive any PIP Award, Participants must be actively employed on
March 15 of the year the PIP Award is to be paid out. A prorated PIP Award may
be available, at the discretion of the Compensation Committee or the CEO (solely
with respect to Participants other than executive officers), if a Participant in
the Plan dies, becomes permanently disabled, retires at the normal Social
Security retirement age during the Plan year, or in other special circumstances.
PIP awards, less applicable withholdings, will be made by the end of the first
fiscal quarter of each year.
To the extent applicable, payments under the Plan are intended to be short-term
deferrals within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and the guidance issued thereunder (collectively,
“Section 409A”) that are exempt from the applicable requirements of Section 409A
and will be limited, construed and interpreted in accordance with such intent.
Notwithstanding the foregoing, the Company does not guarantee, and nothing in
the Plan is intended to provide a guarantee of, any particular tax treatment
with respect to payments or benefits under the Plan, and the Company will not be
responsible for their compliance with or exemption from Section 409A.
10. Miscellaneous
All expenses of the Plan will be borne by the Company.
This Plan is not intended to, nor does it constitute, a contract or guarantee of
continued employment. Nothing in the Plan or in any notice of a PIP Award will
affect the right of the Company or any of its affiliates to terminate the
employment or service of any Participant or to increase or decrease the
compensation payable to the Participant from the rate in effect at the
commencement of a year or to otherwise modify the terms of such Participant’s
employment.
Except to the extent required by applicable law, no PIP Award or payment thereof
nor any right or benefit under the Plan will be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance, garnishment, execution or
levy of any kind or charge, and any attempt to anticipate,

6



--------------------------------------------------------------------------------



 



alienate, sell, assign, pledge, encumber, charge, garnish, execute upon or levy
upon the same will be void and will not be recognized or given effect by the
Company.
No person will have any claim or right to participate in the Plan or to receive
any PIP Award for any particular year.
The Company reserves the right to amend, suspend or terminate the Plan at any
time without notice.
The Plan has not been adopted by shareholders and is not designed for Code
Section 162(m) compliance.
No member of the Compensation Committee and no other director or employee of the
Company or its affiliates to whom any duty or power relating to the
administration or interpretation of the Plan has been delegated will be liable
for any action, omission, or determination relating to the Plan, and the Company
will indemnify and hold harmless each member of the Compensation Committee and
each other director or employee of the Company or its affiliates to whom any
duty or power relating to the administration or interpretation of the Plan has
been delegated against any cost or expense (including counsel fees, which fees
shall be paid as incurred) or liability (including any sum paid in settlement of
a claim with the approval of the Compensation Committee) arising out of or in
connection with any action, omission or determination relating to the Plan,
unless, in each case, such action, omission or determination was taken or made
by such member, director or employee in bad faith and without reasonable belief
that it was in the best interests of the Company. The foregoing provisions of
this paragraph are in addition to and shall not be deemed to limit or modify,
any exculpatory rights or rights to indemnification or the advancement of
expenses that any such persons may now or hereafter have, whether under the
Company’s Amended and Restated Certificate of Incorporation, the Company’s
Bylaws, the Delaware General Corporation Law (the “DGCL”) or otherwise.
In the event that any one or more of the provisions contained in the Plan will,
for any reason, be held to be invalid, illegal or unenforceable, in any respect,
such invalidity, illegality or unenforceability will not affect any other
provision of the Plan and the Plan will be construed as if such invalid, illegal
or unenforceable provisions had never been contained therein.
The Company will have the right to make any provisions that it deems necessary
or appropriate to satisfy any obligations it may have under law to withhold
federal, state or local income or other taxes incurred by reason of payments
pursuant to the Plan.
The Plan and any amendments thereto will be construed, administered, and
governed in all respects in accordance with the laws of the State of New York
(regardless of the law that might otherwise govern under applicable principles
of conflict of laws).

7



--------------------------------------------------------------------------------



 



RECEIPT AND ACKNOWLEDGMENT OF HENRY SCHEIN, INC.
PERFORMANCE INCENTIVE PLAN AND CONFIDENTIAL
INFORMATION
Your status as a participant under the Performance Incentive Plan (“PIP” or
“Plan”), the names of any other participants under the Plan, the goals that are
adopted by Henry Schein Inc. (“HSI”) with regard to any participant in the Plan,
and information regarding payouts and Plan administration are highly
confidential (the “Confidential Information”). The Confidential Information
serves as a guide to the PIP program. Because the general business environment
in which HSI operates is always changing, the Plan and the Confidential
Information may be changed at any time at the discretion of HSI.
By signing below, you acknowledge that you have received a copy of this PIP
document and have or will receive Confidential Information and understand that
the Plan and the Confidential Information are subject to change at the
discretion of the Company at any time, acknowledge that the Confidential
Information is highly confidential and understand that the content and the
impact of the Plan on the management of HSI is critical to the success of the
Company. Accordingly, you agree not to disseminate the details and content of
the PIP program and the Confidential Information and not to use them outside of
the Company nor to discuss them with anyone other than your immediate family.
Your signature below indicates that you have read, understand and agree to the
above.
Send your signed copy to Compensation — Melville Mail Route M-120

         
 
         
Participant’s Printed Name
  Participant’s Signature   Date

8